— Judgment unanimously affirmed. Memorandum: The sentence of the court was "that he be committed to the custody of the State Department of Corrections and shall serve in State prison for a term of not less than eight years, four months, nor more than 25 years”. The relator was in fact committed to the custody of the State Department of Corrections and not to "State prison” and therefore, the correctional authorities properly complied with both the sentence of the court and the Penal Law. The surplus language had no harmful effect. (Appeal from judgment of Wyoming County Court denying application for a writ of habeas corpus.) Present— Marsh, P. J., Moule, Goldman, Del Vecchio and Witmer, JJ.